Citation Nr: 1636291	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-22 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot calluses.

2. Entitlement to service connection for bilateral foot calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the petition to reopen the Veteran's claim of entitlement to service connection for bilateral foot calluses.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Subsequent to the July 2013 statement of the case on this issue, additional evidence was added to the Veteran's electronic claims file.  This evidence has not been reviewed by the AOJ with consideration of this claim.  However, in the August 2016 Brief to the Board, the Veteran's representative waived review of the evidence by the AOJ and requested that the Board take jurisdiction and decide the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral foot calluses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1998 decision, the VA denied the Veteran's claim of entitlement to service connection for bilateral foot calluses.  The Veteran was notified in April 1998 and did not appeal this decision; no new and material evidence was received within the one year appeal period.

2. Evidence received since the April 1998 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 1998 rating decision that denied the claim for entitlement to service connection for bilateral foot calluses is final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2. Evidence received since the April 1998 rating decision is new and material and the claim for entitlement to service connection for bilateral foot calluses is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Service connection was denied by an April 1998 rating decision.  Notice was provided and the decision was not appealed. It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted, in April 1998, the VA denied the Veteran's claim for entitlement to service connection for bilateral foot calluses.  The Veteran was notified of this denial in an April 1998 letter, but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.  Additionally, no new and material evidence was received in the year following issuance of the decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)

The RO's denial in April 1998 of service connection for bilateral foot calluses was based on a determination that the claim was not well grounded, specifically that there was no evidence of either a current disability, or a disease or injury during service.  The evidence before the RO included the Veteran's service treatment records.

The evidence received since the April 1998 rating decision includes an August 2012 VA treatment record indicating that the Veteran has been diagnosed with foot "calluses - mild bilaterally great hallux medially, and onychomycosis - mild great hallux bilaterally."  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for bilateral foot calluses is warranted.

ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for bilateral foot calluses is granted.


REMAND

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has a current diagnosis of bilateral foot calluses.  He reported seeking treatment for foot calluses during service, and claims that the current disability is related to the calluses that manifested during service.  However, there is insufficient competent medical evidence to decide the claim.  Therefore, the Veteran's bilateral foot calluses must be evaluated by a VA examiner and an opinion as to etiology must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 1. Obtain any and all updated VA treatment records of the Veteran's bilateral foot calluses and associate them with the record.

2. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his bilateral foot calluses.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral foot calluses are related to or caused by the Veteran's service. 

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's lay statements regarding seeking treatment for foot calluses during service, exposure to contaminated water and poor living conditions while stationed in Korea, and continuous symptoms since service. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


